Exhibit 99.1 Joint Filing Agreement In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to securities of Cbeyond, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: March 25, 2014 ACTIVE VALUE INVESTMENTS SPECIAL HOLDINGS FUND I, LP By: AVI Management, LLC, its investment manager By: /s/ Darren C. Wallis Name: Darren C. Wallis Title: Managing Member ALARA CAPITAL AVI FUND, LLC By: AVI Management, LLC, investment manager of its limited partner By: /s/ Darren C. Wallis Name: Darren C. Wallis Title: Managing Member AVI CAPITAL PARTNERS, LP By: AVI Partners, LLC, its general partner By: /s/ Darren C. Wallis Name: Darren C. Wallis Title: Managing Partner AVI PARTNERS, LLC By: /s/ Darren C. Wallis Name: Darren C. Wallis Title: Managing Partner AVI MANAGEMENT, LLC By: /s/ Darren C. Wallis Name: Darren C. Wallis Title: Managing Member /s/ Darren C. Wallis DARREN C. WALLIS
